38. Internal gas and electricity market (vote)
Report: Alejo Vidal-Quadras
- Before the vote on Amendment 2:
rapporteur. - (ES) Madam President, I would like to speak with regard to Amendment 2, which refers to the role of transport system operators. In the text of the report there appears the word 'institutional'. In the language of the European Union, 'institutional' has a very specific meaning which is too high for what is intended here. My suggestion, therefore, is that we replace the word 'institutional' with 'official'.
It would thereby read thus: 'Welcomes the proposal to grant existing associations of TSOs an official role with formal obligations and objectives (the ETSO+\GTE+ solution);'.
(The oral amendment was accepted)